IN THE SUPREME COURT OF THE STATE OF DELAWARE

CLUNY V. LOUIS-HUMPHREY,               §
                                       §      No. 94, 2020
      Plaintiff Below,                 §
      Appellant                        §      Court Below: Superior Court
                                       §      of the State of Delaware
             v.                        §
                                       §      CA. No. N18C-05-200
ANDRES DE COS, LLC,                    §
                                       §
      Defendant Below,                 §
      Appellee.                        §


                          Submitted: October 21, 2020
                          Decided:   January 7, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES Justices.

                                      ORDER

      This 7th day of January, 2021, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its February 6,

2020 bench ruling. We are satisfied that the Superior Court’s findings regarding the

parties’ intentions under a compensation arrangement evidenced by an ambiguous

e-mail exchange are supported by the record and were the product of an orderly and

logical reasoning process.     In addition, we agree with the Superior Court’s

conclusion that, even if the appellant’s understanding of the arrangement were

correct, the appellant did not prove her damages to a reasonable certainty.
    NOW, THEREFORE, IT IS ORDERED that the Superior Court’s judgment is

AFFIRMED.

                               BY THE COURT:


                               /s/ Gary F. Traynor
                               Justice




                                    2